1.	  It is a pleasure for me to extend to you the warmest congratulations of the Finnish Government on your election to your high office. We know you as an Asian statesman of great experience and devotion to the cause of peace and cooperation among nations. We are confident that under your leadership the General Assembly will function effectively and harmoniously.
2.	I also wish to take this opportunity to express our gratitude to the outgoing President, Edvard Hambro of Norway, whose performance during his term of office was a source of pride for all of us in the Nordic community of nations.
3.	At the same time, let me pay a tribute on behalf of the Finnish Government to our distinguished Secretary General, UThant. For ten years he has served this Organization with selfless devotion. His untiring work in the cause of peace and justice and his moral courage have earned him the respect and gratitude of all Member States.
4.	We are meeting today in the midst of exceptionally profound and rapid change in international relations. The very structure of the world scene is being transformed before our eyes, In such a period of transition doubts and uncertainties often prevail. But this time the dominant feeling is one of encouragement and hope.
5.	In Europe, in particular, there is hope today that the process of reconciliation set in motion by the treaties signed last year between the Soviet Union and Poland and the Federal Republic of Germany will bring about stable and peaceful conditions in which the use of force between States can be ruled out, and in which friendly cooperation could continuously increase. This European development, while not formally before this General Assembly, cannot fail to have a worldwide impact. Twice in our lifetime Europe has been the source of a war that has engulfed the entire world, and still today, 25 years after the end of the Second World War, Europe remains the scene of the deadliest concentration of modern weapons in history. The unsettled state of affairs in Europe has been one of the central causes of international tension. Stability in Europe therefore will remove a major threat to world peace.
6.	Finland has worked actively for the cause of European reconciliation. It will be recalled that the Finnish Government has offered to act as host for a conference on European security and cooperation in which all European Governments as well as the Governments of the United States and Canada would participate. We have also suggested that multilateral consultations in preparation for such a conference could take place in Helsinki. The favorable trend in European developments exemplified by the Quadripartite Agreement on Berlin  encourages us to believe that our suggestion can soon be accepted by all concerned.
7.	This trend has also encouraged us to take a new initiative on the German question, the central issue that has divided Europe for the past quarter century. It has been Finnish policy to refrain from recognizing either the German Democratic Republic or the Federal Republic of Germany, while in practice maintaining equal relations with both. This policy has been dictated by our desire to avoid taking sides in the dispute between the great Powers on the German question. As the confrontation between the great Powers on Germany is losing its sharp edges, and in anticipation of an understanding between them, the Finnish Government has approached both German Governments with a proposal for a comprehensive arrangement of relations between Finland and the two German States, with a view to establishing diplomatic relations with both, based on a mutual renunciation of the use of force and recognition on the part of the two German States of Finland's neutrality. We believe that this initiative will contribute to the emerging new peaceful order in Europe.
A/PV.1941
8.	Our activity on behalf of European security and cooperation is firmly rooted in Finland's policy of neutrality. We have sought and I believe we have succeeded  to safeguard our security and the prosperity of our people by keeping aloof from the conflicts and controversies between the great Powers. But in today's world, national security cannot be divorced from the maintenance of international security. Accordingly, neutrality can no longer remain a(negative concept. It must also mean active participation in efforts to keep the peace and to promote 
cooperation between nations. It enables us to maintain friendly relations with all nations across the dividing lines of military alliances or ideological blocs, and thus to render useful services to the cause of international conciliation.
9.	The recognition and confidence which our policy of neutrality has received from all sides has encouraged the Finnish Government to put forward, with the support of the other Nordic States, the candidature of our representative to the United Nations, Ambassador Max Jakobson, for the post of SecretaryGeneral of this Organization, The Finnish Government has full confidence in his personal integrity and professional competence, and we have been gratified by the wide support his candidature has received in all parts of the world.
10.	As a small, neutral Country, Finland looks upon the United Nations primarily as an instrument for the maintenance of international peace and security, and we welcomed the unanimous adoption by the General Assembly last year of the Declaration on the Strengthening of International Security [resolution 2734 (XXV)] as an expression of the collective wj'l of Member States to make this Organization more effective for this purpose, Finland for its part is prepared to continue to do its full share in efforts to improve the capabilities of the United Nations to make peace and to keep the peace.
11.	A first essential step in that direction, in our view, is to make this a truly universal organization. We hope and believe that it will be possible during this session of the General Assembly to achieve important progress in that direction.
12.	We are confident that the Assembly will now at last decide to restore the lawful rights of the People's Republic of China in the United Nations, which Finland has consistently supported, and we shall oppose any move that might obstruct or delay the entry of the People's Republic.
13.	We are also confident that the process of European reconciliation now in progress will soon snable the two German States to enter into the United Nations as new Members. Such an outcome would significantly strengthen the Organization.
14.	Further, the time has come, in our view, to put an end, after more than 20 years, to the fruitless debate about the rights and wrongs of the Korean conflict and to make every effort to enable both North Korea and South Korea to take part in international cooperation as Members of the United Nations.
15.	As for the question of VietNam, I wish to state once again the firm conviction of the Finnish Government that lasting peace in that area can only be achieved through a political solution ensuring the right of the VietNamese people freely to determine their own future and to be represented in the United Nations. We in Finland welcome the continued withdrawal of American troops from the area and fervently hope that the war in 3ndoChina will be brought to a speedy end. With the entry of the People's Republic of China into the United Nations, it may become possible for this Organisation to play a constructive role in the restoration of peaceful conditions and the reconstruction of the region after the devastations of the prolonged war,
16.	I realize, of course, that universality by itself solves nothing. On the contrary, the entry into this Organization of several important nations will require a period of adjustment; but this will be adjustment to reality, and the sooner it is done the better for the United Nations. At least it will then be possible to use the Organization effectively for the purpose for which it was created: as a center for harmonizing the actions of nations in the attainment of the purposes of the Charter and, above all, for dealing with all the urgent problems affecting international security.
17.	In the case of the Middle East, the framework for the establishment of a just and lasting peace has already been created through the use of the United Nations. Security Council resolution 242 (1967) provides for a comprehensive political solution of the conflict between Israel and the Arab States, a solution adopted by virtually the entire international community as its guide to the problem. The Special Representative of the SecretaryGeneral to the Middle East, Ambassador Gunnar Jarring, is ready to assist in carrying out that solution. Other United Nations services, such as peacekeeping forces, can surely be made available whenever needed.
18.	Nevertheless, the peacemaking process has come to a standstill. While we welcome the fact that no major fighting has occurred between Israel and the Arab States for more than a year, we cannot fail to express grave concern about the lack of progress towards a peaceful settlement. This session of the General Assembly provides an opportunity for the reactivation of the Jarring mission, and we hope that it will be used constructively before it is too late.
19.	The vast human tragedy caused by the events in East Pakistan has deeply moved the people in my country, as everywhere else in the world. Finland has already contributed and will continue to contribute to the efforts of the United Nations and other international organizations to bring humanitarian aid to those in need, to the refugees in India as well as to the distressed population in East Pakistan. We hope that conditions in East Pakistan could soon be improved so as to put an end to the flow of refugees and enable those who have fled to return home.
20.	The urgent demands of acute conflicts and crises in different parts of the world should not lead us to overlook the grave potential dangers arising from the continued repression of the black people in South Africa, Namibia and Southern Rhodesia, as well as the denial of the right to self-determination of the peoples living in the Portuguese Territories in Africa. United Nations efforts to bring about, a change in southern Africa have so far had little effect. It must be admitted that we have reached a dead end in dealing with these issues. This must not deter us from making a new, determined effort to find constructive and effective means by which the international community could influence the course of events in southern Africa, It is essential, in our view, that the interest and energies of the great Powers be more fully engaged in this effort.
21.	In this connexion I wish to emphasize the importance of the advisory opinion recently given by the International
Court of Justice on the legal consequences of South , Africa's continued presence in Namibia.  The illegality of that presence has now been clearly established by the highest judicial authority of the international community. The advisory opinion, which was requested on the initiative of the Finnish Government, should .provide the Security Council and the General Assembly with a fresh incentive to consider a new approach to the question of Namibia.
22.	The strengthening of international security cannot be limited to efforts to contain and extinguish existing conflicts. It is essential to take preventive action by strengthening the machinery for the peaceful settlement of disputes and peacekeeping. The United Nations is the principal instrument available to nations for this purpose. It is, therefore, an urgent necessity that the financial difficulties of the Organization be speedily overcome. It is equally important to reach agreement without delay on guidelines for future peacekeeping operations.
23.	Disarmament and arms control measures are also essential parts of international efforts to keep the peace. It is often said that real disarmament is not possible before greater mutual trust has been established between the leading Powers. In practice, however, we have seen that disarmament and arms control measures tend to contribute to the creation of  mutual trust. In this regard, the talks between the Soviet Union and the United States on strategic arms limitations, held alternately in Helsinki and Vienna, are of crucial importance. It is one of the encouraging features of the present international situation that there now seems to be real hope of agreement between the two Powers on a first treaty on strategic arms limitation. Even an initial treaty of limited scope would have great significance, both in itself and in promoting confidence between the two most powerful nations in the world. It would also give a fresh impetus for continued negotiations with a view to agreeing on more comprehensive limitations with regard to strategic weapons.
24.	At the same time it must be recognized that the continued arms race poses grave danger to all nations, large and small, whatever their military capabilities. The consequences of nuclear war, once unleashed, would respect no national boundaries. Disarmament requires a truly universal effort. We believe therefore that the proposal of the Soviet Government for a world disarmament conference [Af8491J deserves the serious attention of the General Assembly.
25.	The Finnish Government also welcomes the progress made in the disarmament negotiations at Geneva concerning biological and chemical weapons. The ban on production and possession of biological and toxic weapons, which is now the subject of a draft convention [A/8457 DC/234, annex AJ should in our view be followed up as soon as possible by a ban on chemical weapons.
26.	The Conference of the Committee on Disarmament has performed a valuable service to the United Nations by preparing a number of important arms control agreements.
It is in our view of ever greater importance, however, that a way be found by which all the nuclear Powers could be brought into a continuous negotiating process on disarmament, They do after all bear a special responsibility for the maintenance of world peacc.
27.	Last year, as the General Assembly approved the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], an important step was taken towards a higher degree of integration in the international efforts towards progress and prosperity. The implementation of that program is a challenging task and my Government, for its part, has already taken several steps in order to fulfill its obligations, in the field of both trade and development cooperation.
28.	In this context we feel that, in order to be able to discharge successfully its responsibility, the United Nations must be prepared to make certain adjustments in its organizational structure, A larger number of countries must be engaged in this effort that encompasses so many different facets of development with important differences in accent in various parts of the globe. Science and technology cannot be fully harnessed to speed up the development process unless a suitable institutional framework for intergovernmental cooperation is created.
29.	The international community cannot do more than assist the developing nations in their own efforts. The solution to their problems is in their own hands. They themselves have to establish their priorities and choose their own patterns of progress and development. But there are issues of importance vital to the entire world community. Two among the most important ones are the population question and the acceleration of food production. Although these issues are highly interdependent, they should not be treated in isolation from others. They are in many ways intertwined with such economic and social issues as health, urbanization, industrialization and international trade, just to mention a few.
30.	Unplanned development, a single-minded sectoral approach to economic growth without full sense of responsibility for the indirect consequences, has led in many countries to a situation where the qualitative aspects of life are jeopardized. The awakening that has taken place during the very last few years in this matter has not yet manifested itself in full-scale international cooperation. But the urgency of the matter has already been fully realized by this Organization and, we consequently, expect much of the forthcoming United Nations Conference on the Human Environment, to be held at Stockholm in 1972.




